Name: Decision of the EEA Joint Committee No 179/1999 of 17 December 1999 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: maritime and inland waterway transport;  organisation of transport;  transport policy
 Date Published: 2001-03-15

 Avis juridique important|21999D0179Decision of the EEA Joint Committee No 179/1999 of 17 December 1999 amending Annex XIII (Transport) to the EEA Agreement Official Journal L 074 , 15/03/2001 P. 0007 - 0007Decision of the EEA Joint CommitteeNo 179/1999of 17 December 1999amending Annex XIII (Transport) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XIII to the Agreement was amended by Decision No 147/1999 of the EEA Joint Committee of 5 November 1999(1).(2) Council Directive 1999/35/EC of 29 April 1999 on a system of mandatory surveys for the safe operation of regular ro-ro ferry and high-speed passenger craft services(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 56c (Council Regulation (EC) No 3051/95) in Annex XIII to the Agreement:"56ca. 399 L 0035: Council Directive 1999/35/EC of 29 April 1999 on a system of mandatory surveys for the safe operation of regular ro-ro ferry and high-speed passenger craft services (OJ L 138, 1.6.1999, p. 1)."Article 2The texts of Directive 1999/35/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 18 December 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 17 December 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 15, 18.1.2001, p. 43.(2) OJ L 138, 1.6.1999, p. 1.